Citation Nr: 0713609	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-38 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, right knee.

2.  Entitlement to an increased rating for laxity medial 
collateral ligament and rotary instability of the right knee, 
currently 10 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
degenerative joint disease, right knee, and assigned a 10 
percent rating effective from May 23, 2003.  In the same 
decision, the RO also denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for laxity medial collateral ligament and rotary instability 
of the right knee.  

In August 2006, the Board remanded the veteran's appeal for 
additional evidentiary development.

The Board has characterized the veteran's right knee 
disabilities on appeal as noted on the title page because the 
veteran is in possession of two separate 10 percent ratings: 
a 10 percent rating for degenerative joint disease, right 
knee, and a 10 percent rating for laxity medial collateral 
ligament and rotary instability of the right knee.  The 
combined rating for the veteran's right knee disabilities is 
20 percent.  38 C.F.R. § 4.125, Table 1 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
degenerative joint disease, right knee, was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.




FINDINGS OF FACT

1.  The veteran's degenerative joint disease, right knee, has 
not been manifested by flexion limited to 30 degrees; or 
extension limited to 15 degrees, even taking into account his 
complaints of pain. 

2.  The veteran has been rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006), for 
symptomatic removal of semilunar cartilage, for more than 20 
years.

3.  The veteran's right knee impairment is not manifested by 
any more than slight recurrent subluxation or lateral 
instability.

4.  The veteran's right knee impairment is not manifested by 
evidence of cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease, right knee, were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).

2.  The veteran is currently in possession of the highest 
available rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5259; since the 10 percent rating has been in effect for more 
than 20 years, the evaluation is protected, by law, against 
reduction. 38 C.F.R. § 3.951 (2006).  

3.  The veteran's recurrent subluxation or lateral 
instability does not meet the criteria for a disability 
rating in excess of 10 percent for right knee impairment.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2006).

4.  The schedular criteria for a rating of 20 percent for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Code 5258 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2007), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and, 
in some cases, affording VA examinations.  38 U.S.C.A. 
§ 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the veteran was provided appropriate notice in 
August 2003, June 2004, and August 2006 correspondence, and 
applicable regulations for rating his right knee disorders in 
the September 2004 statement of the case (SOC).  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the Court has held that an SOC 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370 (2006); 
see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (holding that a supplemental statement of the case 
(SSOC) that complies with applicable due process and 
notification requirements constitutes readjudication).  
Significantly, Mayfield also holds that VCAA notification 
does not require an analysis of the evidence already 
contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the veteran and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in August 2003, June 2004, and August 2006 
correspondence, and in the September 2004 SOC, otherwise 
fulfills the provisions of 38 U.S.C.A. § 5103(a) to include 
any failure to provide notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  The failure to provide notice of the type of 
evidence necessary to establish effective dates for the 
disabilities on appeal is harmless because, except where 
otherwise indicated, the evidence preponderates against the 
appellant's claims, and any questions as to the appropriate 
effective dates to be assigned are moot.  Simply put, there 
is no evidence of any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims.  Hence, the Board finds that VA has fulfilled its 
VCAA obligations to the veteran.
The Claim

The veteran and his representative contend that the 
claimant's right knee disabilities are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  In cases where the original rating assigned is 
appealed, as with the issue of degenerative joint disease, 
right knee, here on appeal, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  See Fenderson.  As to the 
issue, also on appeal, of laxity medial collateral ligament 
and rotary instability of the right knee, although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

A January 1974 rating decision granted a 10 percent 
disability rating for the veteran's laxity medial collateral 
ligament and rotary instability of the right knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, effective from July 
13, 1973.  The 10 percent disability rating for laxity medial 
collateral ligament and rotary instability of the right knee 
remains in effect at the present time.  Since the 10 percent 
rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction. 38 C.F.R. 
§ 3.951 (2006).  

The December 2003 rating decision here on appeal denied the 
veteran's claim for an increased rating for his laxity medial 
collateral ligament and rotary instability of the right knee.  
The RO used the criteria under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 to conclude that a higher disability evaluation of 
20 percent was not warranted for manifestations of cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.

The December 2003 rating decision here on appeal also granted 
the veteran's claim of entitlement to service connection for 
degenerative joint disease, right knee, assigning a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5260, effective May 23, 2003.  The 
10 percent disability rating for degenerative joint disease, 
right knee, remains in effect at the present time.  The 
veteran's combined rating for his right knee disabilities is 
20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006), degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Given the disability evaluations assigned the veteran's 
degenerative joint disease, right knee, potentially 
applicable Diagnostic Codes provide ratings as follows.  If 
flexion of the knee is limited to 45 degrees, a 10 percent 
rating is in order.  If flexion of the knee is limited to 30 
degrees, a 20 percent rating is in order.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006), higher evaluations are warranted for varying degrees 
of ankylosis.  Ankylosis is the immobility and consolidation 
of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In 
this case, however, there is no objective evidence that the 
right knee, since May 23, 2003 (the date of receipt of the 
claims here on appeal), has ever been ankylosed.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of a loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(38 C.F.R. § 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic 
Code 5261, provided that the degree of disability is 
compensable under each set of criteria.  VAOPGCPREC 09-04; 
69 Fed. Reg. 59990 (2004).  The basis for the opinion is that 
the knee has separate planes of movement, each of which is 
potentially compensable.  Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
 VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

In this regard, under Diagnostic Code 5257, impairment of the 
knee, manifested by recurrent subluxation or lateral 
instability, will be rated as 10 percent disabling when 
slight, and 20 percent disabling when moderate. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, impairment of 
the knee, manifested by cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint, will be rated as 20 percent disabling.

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Id.

With the above criteria in mind, a review of VA examinations 
conducted in September 2003 and November 2006; a June 2003 VA 
orthopedic surgery consultation note; and VA outpatient 
records from May 2003 to January 2006, do not show evidence 
of flexion limited to 30 degrees; or extension limited to 15 
degrees, even taking into account the veteran's complaints of 
pain.  Accordingly, a disability evaluation in excess of 10 
percent for the veteran's degenerative joint disease, right 
knee, was not in order.

Range of motion studies in the record provide findings with 
respect to factors that must be considered under DeLuca, are 
from the September 2003 and November 2006 VA examinations.  
There is no evidence in the September 2003 and November 2006 
VA examination reports that the veteran's flexion of the 
right knee is limited to 30 degrees, or that his extension of 
the right knee is limited to 15 degrees; even with pain 
present.

In light of the foregoing, and because the right knee is not 
ankylosed, an increased rating is not warranted based on a 
loss of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5260.

Additionally, because extension of the right knee is not 
limited to a compensable degree, an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5261, is not warranted.

Although higher ratings may be assigned on account of pain 
causing additional functional loss as set forth in DeLuca, 
the salient point is that even though the veteran complained 
of pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not 
lead the Board to conclude that the functional loss he 
experienced in his right knee equated higher ratings under 
any pertinent Diagnostic Code.

While the September 2003 and November 2006 VA examiners noted 
that the claimant reported feeling pain in the right knee, 
there were, for example, no objective findings of disuse 
atrophy to a little used part due to pain, etc.  In view of 
this fact, there is no schedular basis for an increased 
evaluation due to limitation of motion under DeLuca.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need an additional loss of motion to warrant an 
increased rating.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's losses due to pain, the Board concludes that his 
adverse symptomatology did not equate to the criteria for a 
higher evaluation under the Diagnostic Codes 5256, 5260 or 
5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

The Board notes that the veteran's laxity medial collateral 
ligament and rotary instability of the right knee is also 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5259, having 
been effective under this Diagnostic Code from July 13, 1973.  
Under Diagnostic Code 5259, the removal of semilunar 
cartilage will be rated as 10 percent disabling if it is 
symptomatic.  As noted above, since the 10 percent rating has 
been in effect for more than 20 years, the evaluation is 
protected, by law, against reduction. 38 C.F.R. § 3.951.  

As the veteran is receiving the maximum allowable under 
Diagnostic Code 5259 (10 percent), the Board will consider 
the applicability of the alternative rating criteria of 
Diagnostic Codes 5257 and 5258.  The November 2006 VA 
examiner specifically noted the presence of some rotational 
laxity and some medial laxity, remarking as to the latter 
that it was a little more than one would expect.  The 
examiner, however, found that there was no anterior or 
posterior or varus laxity.  Moreover, this most recent 
examination does not report either severe or moderate laxity.  
The September 2003 VA examination likewise found neither 
severe nor moderate instability or subluxation.  Moreover, no 
evidence of more than slight instability or subluxation has 
been shown from the medical evidence of record.  Hence, the 
preponderance of the evidence shows that any recurrent 
subluxation or lateral instability does not rise to the level 
of being "moderate."  Therefore, the evidence of record is 
against an increased disability rating for left knee 
instability or subluxation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, at any time since May 23, 2003.

Additionally, there is no evidence of locking in the medical 
record and the November 2006 VA examination reported that 
there was no obvious effusion.  The Board acknowledges the 
veteran's complaints of pain but finds that the evidence does 
not show the requisite frequent episodes of "locking," 
pain, and effusion into the joint to warrant a 20 percent 
disability rating for cartilage damage under Diagnostic Code 
5258.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statement to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the clinical severity of the claimant's right knee 
disabilities, are not probative evidence as to the issues on 
appeal.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for laxity medial collateral ligament and rotary 
instability of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease, right knee, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


